Citation Nr: 0412671	
Decision Date: 05/14/04    Archive Date: 05/19/04

DOCKET NO.  02-02 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission



ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel




INTRODUCTION

The veteran had active service from January 1951 to January 
1954.

This matter comes to the Board of Veterans' Appeal (Board) on 
appeal from an August 2001 rating decision of the Regional 
Office (RO) that denied the veteran's request to reopen his 
claim for entitlement to service connection for bilateral 
hearing loss disability.  The RO also denied the veteran's 
claim for entitlement to service connection for tinnitus.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000 the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002)) became law.  This law redefined the obligations of the 
VA with respect to the duty to assist and included an enhance 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits, including 
which evidence, if any, the veteran is expected to obtain and 
submit, and which evidence will be obtained by VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Board notes that although the claims folder contains a 
May 2001 VCAA notice letter for the veteran's claims for 
entitlement to service connection spontaneous epostaxis 
disability and a left hand disability, there is no evidence 
of record in this case that establishes that he has been 
furnished the notice as required by VCAA (to include as 
specified in 38 U.S.C.A. § 5103(a) and (b)) of the evidence 
necessary to reopen his entitlement to service connection 
claim for bilateral hearing loss disability or his 
entitlement to service connection claim for tinnitus.
 
Under the circumstances of this case, the Board finds that 
additional development of record is required.  Accordingly, 
the case is REMANDED to the RO for action as follows:

The RO should review the claims file and ensure 
that all 
VCAA notice obligations have been satisfied in 
accordance 
with the decisions in Quartuccio v. Principi, 16 
Vet. App. 183 
(2002), as well as 38 U.S.C.A. 5102, 5103, and 
5103A, and any other applicable legal precedent.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	U.R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



